Exhibit 10.1

EXECUTION VERSION

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June 6,
2012 by and among Eric A. Cohen (“Executive”) and Power Great Lakes, Inc., an
Illinois corporation (the “Employer”), and Power Solutions International, Inc.,
a Delaware corporation (the “Company”). For purposes of this Agreement,
“Entities” means the Company and its Subsidiaries, including the Employer.
Certain other definitions are set forth in Section 7 of this Agreement.

WHEREAS, the Employer and the Company desire to employ Executive as the Chief
Operating Officer of each of them, effective April 9, 2012 (the “Effective
Date”) for the operations of the Entities;

WHEREAS, Executive desires to be employed by the Employer and the Company and to
perform services on behalf of the Entities; and

WHEREAS, the Employer and the Company and Executive desire to enter into this
Agreement to, among other things, set forth (i) the terms and conditions of
Executive’s employment with the Entities; and (ii) the obligation of Executive
to refrain from competing with the Entities and to comply with certain other
covenants under certain circumstances as provided below.

NOW, THEREFORE, the parties hereto agree as follows:

1. Employment. The Employer and the Company shall employ Executive, and
Executive hereby accepts such employment, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 4 (the “Employment Period”). Executive shall
perform his duties at the Company’s headquarters in Wood Dale, Illinois, and
Company may not relocate Executive more than 30 miles from Wood Dale, Illinois
without Executive’s written consent. Executive’s employment may be terminated by
any of the parties at any time subject to the provisions of this Agreement with
30 days advance written notice.

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as the Company’s Chief
Operating Officer for each of the Company and Employer and shall have the normal
duties, responsibilities and authority associated with such position, including
oversight of day-to-day operations, corporate development, and strategic growth
through acquisitions, all subject to the power of the Chief Executive Officer of
the Company (the “CEO”), the Board of Directors of the Company, or a duly
appointed committee thereof (either, the “Board”) to expand or limit such
duties, responsibilities and authority and to override actions of Executive.

(b) During the Employment Period, Executive (i) shall report to the CEO,
(ii) shall devote substantially all of Executive’s business time and attention
(except for permitted vacation periods, periods of illness or other incapacity,
or for engaging in educational, civic, charitable or other similar activities,
as long as such activities do not materially interfere with Executive’s duties
to the Entities, and other permitted absences for which senior executive



--------------------------------------------------------------------------------

employees of the Company are generally eligible from time to time under the
Company’s policies) to the business and affairs of the Entities, (iii) shall not
engage in any other business activity without the prior written approval of the
CEO, and (iv) shall perform Executive’s duties and responsibilities hereunder to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner and shall strive to promote the success and best interests of the
Entities.

3. Compensation and Benefits.

(a) Base Salary. Executive’s base salary shall be $350,000.00 per annum, or such
other increased rate as the Company may determine from time to time (as adjusted
from time to time, the “Base Salary”), provided that no decreases in Base Salary
may be made without the written consent of Executive. Base Salary will be
payable by the Company in regular semi-monthly installments in accordance with
the Company’s general payroll practices.

(b) Benefits. During the Employment Period, Executive shall be entitled to
participate in all of the Company employee benefit programs for which senior
executive employees of the Company are generally eligible.

(c) Bonus. For each the Company fiscal year during the Employment Period,
Executive shall be entitled to receive a bonus (the “Annual Bonus”) of up to
100% of his then current Base Salary. The Annual Bonus payable to Executive for
each such year shall be determined by the Board in its sole discretion and may
be based upon Executive’s performance with respect to annual targets to be
established by the Board and communicated to Executive within the first 90 days
of the Company’s fiscal year. The Annual Bonus will be paid to Executive no
later than by March 15 following the last day of the Company’s fiscal year on
which the bonus is based.

(d) Equity Award. On the date as of which this Agreement is made, the Company
will grant Executive a stock-settled stock appreciation right (the “SAR”) issued
pursuant to the award agreement attached hereto as Exhibit A and Section 7 of
the Power Solutions International, Inc. 2012 Incentive Compensation Plan (the
“Equity Plan”); provided, that the SAR grant will be subject to the approval of
the Equity Plan by the Company’s stockholders.

(e) Business Expenses. During the Employment Period, the Company will reimburse
Executive for all reasonable expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement to the extent
consistent with the Company policies in effect from time to time with respect to
travel, entertainment and other business expenses for the Company senior
executives, subject to the Company reasonable requirements, including submission
of an expense report on a monthly basis, with respect to reporting and
documentation of such expenses.

(f) Vacation. Executive is entitled to four weeks of paid vacation for 2012 and
to five weeks of vacation each subsequent calendar year during the Employment
Period. If the Employment Period is not renewed, Executive is entitled to two
weeks of paid vacation for the calendar year that contains the last day of the
Employment Period. One week of vacation may be taken in daily increments, while
the remaining weeks of vacation must be taken in weekly increments and must be
scheduled at least two weeks in advance and approved by the CEO. Unused vacation
time may not be carried over from one year to the next, and if not taken is
forfeited.

 

2



--------------------------------------------------------------------------------

(g) Payroll Withholding. All amounts payable to Executive by the Company as
compensation will be subject to all withholding by the Company required under
applicable law.

4. Term; Termination; Severance.

(a) The Employment Period will commence on the Effective Date and will continue
until the first to occur of (i) Executive’s death; (ii) a termination by the
Company at any time; (iii) a termination by Executive at any time; or
(iv) April 1, 2016 (the “Initial Term End Date”); provided that the Employment
Period will renew for a one-year period (the “Renewal Period”) following the
Initial Term End Date, unless either the Company or Executive notifies the other
party of the intention not to renew the Agreement in writing at least 90 days
before the Initial Term End Date. Any termination of Executive’s employment with
the Company shall be a “Termination.” The date of any termination of Executive’s
employment with the Company shall be the “Termination Date.”

(b) Upon Termination, Executive shall be entitled to receive the amounts
described under this Section 4(b). Except as expressly provided in this
Section 4(b), Executive shall not be entitled to receive Executive’s Base Salary
or any bonuses or other benefits from the Company for any period after the
Termination Date.

(i) Upon any Termination:

(1) The Company shall pay Executive his (A) Base Salary earned and unpaid
through Termination Date, prorated on a daily basis, (B) all accrued but unpaid
vacation time earned by Executive during the calendar year in which such
Termination occurs, (C) his earned but unpaid Annual Bonus, if any, for the
preceding fiscal year, and (D) all reimbursable business expenses timely
submitted pursuant to Section 3(e). Such payment will be made on the next
regularly scheduled payroll date following the Termination Date.

(2) Executive will be eligible continue to participate in any Company employee
benefit pursuant to the terms of such plans, including COBRA Continuation
Coverage. The Continuation Benefits Executive is eligible to receive, if any,
will cease immediately upon Executive becoming gainfully employed and being
eligible for benefits at his new place of employment. Executive shall notify the
Company in writing promptly after Executive’s commencement of such other
employment.

 

3



--------------------------------------------------------------------------------

(3) The Company shall not be required to provide additional accruals or
contributions (except as already accrued by Executive prior to the Termination
Date) under any retirement plan qualified under Code Section 401(a) following
Executive’s Termination Date.

(ii) Upon a Termination (A) of Executive by the Company for Cause, (B) by
Executive for any reason, (C) due to Executive’s death while employed by the
Company during the Employment Period, or (D) upon the Initial Term End Date or,
if applicable, the end of the Renewal Period, the Company shall have no further
obligations hereunder or otherwise with respect to Executive’s employment
following the Termination Date, except for:

 

  •  

the amounts described in Section 4(b)(i)(1),

 

  •  

the benefits described in Section 4(b)(i)(2), and

 

  •  

any rights under the award agreement evidencing the SAR issued pursuant to
Section 3(d).

(iii) Upon a Termination of Executive by the Company for reasons other than
Cause, in addition to the payments and rights described in Section 4(b)(ii), the
Company shall provide Executive with the following payments (the “Severance
Benefits”):

 

  •  

Continued payments to Executive of his Base Salary for 12 months, payable on the
regular payroll dates of the Company, subject to Section 9,

 

  •  

an amount equal to the Annual Bonus earned by Executive in the calendar year
preceding the calendar year in which the Termination occurs, multiplied by the
number of calendar days the Company or its subsidiaries employed Executive in
the calendar year in which the Termination occurs, divided by 365. The Severance
Benefit attributable to the Annual Bonus will be paid on the next regularly
scheduled payroll date following the Termination Date, subject to Section 9.

Receipt of the Severance Benefits shall be subject to Executive executing and
returning to the Company a release agreement (the “Release Agreement”) in a form
acceptable to the Company and such Release Agreement becoming effective and
irrevocable no later than 55 days following Executive’s Termination Date.
Executive acknowledges that until a Release Agreement is timely executed,
delivered to the Company and the applicable revocation period (if any) expires,
the Company will not be obligated to make any Severance Benefits due under this
Agreement following Executive’s Termination Date. Executive further acknowledges
that if either or both of the following occur: (x) the Release Agreement is not
timely executed and delivered to the Company, and/or (y) the applicable
revocation period (if any) does not expire without revocation of the Release
Agreement by Executive as provided in this Agreement, the Severance Benefits
Section 4(b)(iii) shall be forfeited. Any severance paid pursuant to this
Agreement shall be in addition to any other compensation or benefits to which
Executive may be entitled under any other plan, program or payroll practice of
the Company, other than any applicable severance plan of the Company.

 

4



--------------------------------------------------------------------------------

5. Executive Covenants. In consideration of the benefits to be provided to
Executive under this Agreement, which Executive agrees constitute good and
sufficient consideration, Executive agrees to the following restrictive
covenants.

(a) Confidential Information. Executive acknowledges that by reason of his
employment by the Company, or while being associated with the Entities,
Executive has had and will have access to and become informed of Confidential
Information (defined below) that is a competitive asset of the Company, and
agrees that the Entities have a protectable interest in such Confidential
Information. Therefore, Executive agrees that he shall not, directly or
indirectly, disclose to any unauthorized person or use for his own purposes any
such Confidential Information without the prior written consent of the Company
unless and to the extent that such Confidential Information (i) becomes or is
generally known to the public and available for use by the public and industry
other than as a result of Executive’s unauthorized acts or omissions in breach
of this Agreement, or (ii) is required to be disclosed by judicial process, law
or securities exchange on which the securities of the Company or any of its
affiliates are listed; provided, however, that Executive, to the extent not
prohibited by such process, law or exchange, shall give the Company written
notice of the Confidential Information to be so disclosed pursuant to clause
(ii) of this sentence as far in advance of its disclosure as is reasonably
practicable, shall cooperate with the Company in any efforts to protect the
Confidential Information from disclosure (including efforts to secure a judicial
order to such effect), and shall limit his disclosure of such Confidential
Information to the minimum disclosure required by such process, law or exchange.
Executive acknowledges that all documents and other property including or
reflecting Confidential Information furnished to Executive by any entity or
otherwise acquired or developed by an Entity or acquired, developed or known by
Executive by reason of the performance of his duties for, or his association
with, any of the Entities shall at all times be the property of the Company.
Executive shall take all reasonable steps to safeguard Confidential Information
and protect it against disclosure, misuse, loss or theft. Executive shall
deliver to the Company, at such time as the Company may request, all memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) that constitute Confidential Information
that Executive may then possess or have under his control. “Confidential
Information” means (x) any and all trade secrets concerning the business and
affairs of any Entity, any product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing and distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer software and programs (including
object code and source code), database technologies, systems, structures,
architectures processes, improvements, devices, discoveries, concepts, methods,
and information of any Entity; (y) any and all information concerning the
business and affairs of any Entity (which includes financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
contractors, agents, suppliers and potential suppliers, personnel training and
techniques and materials, and purchasing methods and techniques), however
documented; and (z) any and all notes, analysis, compilations, studies,
summaries and other material prepared by or for any Entity containing or based,
in whole or in part, upon any information included in the foregoing.

 

5



--------------------------------------------------------------------------------

(b) Non-Compete. Executive acknowledges that by reason of Executive’s duties and
association with the Entities, Executive has or will become familiar with
Confidential Information concerning the Entities and that Executive’s services
are of special, unique and extraordinary value to the Entities. Therefore,
Executive agrees that during his employment with the Company and until the date
that is 18 months after his Termination Date (the “Noncompete Period”),
Executive shall not, without the prior express written approval of the CEO or
the Board, other than in the legitimate exercise of his duties for the Company,
directly or indirectly own, manage, operate, control, be employed or engaged by,
lend to, or otherwise serve as a director, officer, stockholder, partner,
member, manager, agent, consultant or contractor of or to, any entity that
engages in, or otherwise engage or participate in, whether or not for
compensation, the business of designing, manufacturing, marketing, distributing
and/or otherwise supplying or providing engines, power systems (and/or
subsystems, components, kits and/or parts), other engine power products,
telematics products and/or connected asset services (and/or other products
and/or services directly related to any of the foregoing) to manufacturers and
suppliers of industrial equipment and/or vehicles, or in any other business in
which the Company engages as of the date on which Executive’s employment with
the Company ends (“Competitive Activity”). The provisions in this Section 5(b)
shall operate in the market areas of the United States and any other market
areas of any other countries anywhere in the world in which the Entities conduct
or plan to conduct their business as of Executive’s separation from the Company.
The foregoing shall not restrict the Executive from directly or indirectly
owning stock of the Company or up to an aggregate of two percent of the
outstanding stock of any publicly held company engaged in a business competitive
to the Entities’ business.

(c) Non-Solicitation. Executive agrees that during his employment with the
Company and until the two year anniversary of his Termination Date, he shall
not, directly or indirectly, whether individually, as a director, stockholder,
partner, member, manager, owner, officer, employee, agent, consultant or
contractor of or to any business or entity, or in any other capacity: (i) induce
or attempt to induce any employee of any Entity to leave his or her employ or in
any way interfere with the relationship between any Entity and any employee
thereof; (ii) solicit to hire or hire any person who was an employee of any
Entity at any time during the one-year period prior to the date of Executive’s
Termination; or (iii) solicit any customer, developer, client, supplier, vendor,
licensee, licensor, franchisee or other business relation of any Entity for sale
thereto of any products or services related to any Competitive Activity, induce
or attempt to induce any such customer, developer, client, supplier, vendor,
licensee, licensor, franchisee or other business relation of any Entity to cease
doing business with any Entity, or in any way interfere with the relationship
between any such customer, developer, client, supplier, vendor, licensee,
licensor, franchisee or business relation of any Entity (including making any
negative statements or communications about any Entity or any of their
respective officers, directors, products or services).

(d) Return of Materials. Executive agrees that when his relationship with the
Company ends (for whatever reason), he shall not take with him but will leave
with the Company all property of the Company, including all records, papers and
computer data and any copies thereof that contain or relate to Confidential
Information (or, if such papers, records, computer data or copies are not on the
premises of the Company, Executive agrees to return such papers, records and
computer data immediately upon his employment termination). Executive
acknowledges that all such property, including such papers, records, computer
data and copies thereof, are and remain the property of the Company. The Company
will return all of Executive’s personal items on the Company’s premises promptly
following the Termination Date.

 

6



--------------------------------------------------------------------------------

(e) Work Product. If during Executive’s service with the Entities, Executive
invents, designs, or prepares or produces, in whole or in part, any work product
derived from the Company’s Confidential Information or other property, such work
product shall be and remain the property of the Company.

6. Enforcement and Remedies.

(a) If, at the time of enforcement of any of Section 5, a court of competent
jurisdiction or an arbitrator shall hold that the duration, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court or arbitrator shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

(b) Executive agrees that he shall not be entitled to receive any Severance
Benefit if Executive breaches any of his obligations arising under Section 5.

(c) Executive acknowledges that the provisions of Section 5 are in consideration
of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged. Executive expressly agrees and acknowledges that the
restrictions contained in Section 5 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to any Entity of its non-enforcement outweighs any harm to
Executive of its enforcement by injunction or otherwise. Executive acknowledges
that Executive has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
in full accord as to their necessity. Executive expressly acknowledges and
agrees that the restrictions contained herein are reasonable in terms of
duration, scope and area restrictions and are necessary to protect the
Confidential Information and the goodwill of the businesses of any Entity, and
Executive agrees not to challenge the validity or enforceability of the
restrictions contained herein. The parties hereto expressly agree that money
damages would not be an adequate remedy for breaching any provision of
Section 5. Therefore, in the event of a breach or threatened breach of any such
provision, the Company and/or any other Entity or their respective successors or
assigns shall be entitled to, in addition to other rights and remedies existing
in their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof (without the necessity of posting a bond or
other security, or proving economic harm).

(d) Sections 5 and 6 shall survive and continue in full force and effect in
accordance with its terms notwithstanding the termination or expiration of this
Agreement and/or the end of the Employment Period and the Termination of
Executive’s employment for any reason.

 

7



--------------------------------------------------------------------------------

7. Definitions. The following terms shall have the meanings set forth below:

(a) “Cause” means, as determined by the Board in its sole discretion, shall mean
the occurrence of one or more of the following:

 

  •  

A conviction or a plea of nolo contendere by Employee of a felony, or other
crime involving dishonesty, disloyalty or fraud;

 

  •  

action by Executive constituting gross negligence, willful misconduct or
unlawful conduct, which results in significant financial loss or liability to
any Entity or, in any material respect, impairs the reputation, goodwill or
business of any Entity;

 

  •  

the determination, following consultation with an independent medical doctor,
that Executive suffers from a physical or mental illness or injury that renders
Executive incapable of performing his duties, with or without a reasonable
accommodation, and that does or may be expected to continue for more than six
months during any consecutive 12 month period;

 

  •  

Executive’s breach of any provision in Section 5; and

 

  •  

the continued failure of Executive for 30 consecutive days, after prior written
notice of such failure and following a reasonable opportunity by Executive to
cure, to perform the duties assigned to Executive in accordance herewith.

(b) “COBRA Continuation Coverage” means the medical, dental and vision care
benefits that Executive and his “qualifying family members” (defined below)
elect and are eligible to receive upon the Termination Date pursuant to Code
Section 4980B and Section 601 et seq. of the Employee Retirement Income Security
Act of 1974, as amended. For this purpose, Executive’s “qualifying family
members” are his spouse and dependent children to the extent they are eligible
for, and elect to receive, continuation coverage under such Section 4980B and
Section 601 et seq. COBRA Continuation Coverage under this Agreement shall
terminate for any individual when it terminates under the terms of the
applicable benefit plan of the Company in accordance with such Section 4980B and
Section 601 et seq.

(c) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated and in effect thereunder.

(d) “Subsidiary” means any corporation, limited liability, partnership,
association or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by the
Company or one or more of the other Subsidiaries of the Company or a combination
thereof, or (ii) if a limited liability company, partnership, association or
other business entity (other than a corporation), a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by the Company or one or more Subsidiaries of the
Company or a combination thereof. For purposes hereof, the Company or a
Subsidiary shall be deemed to have a majority ownership interest in a limited

 

8



--------------------------------------------------------------------------------

liability company, partnership, association or other business entity (other than
a corporation) if such the Company or Subsidiary shall be allocated a majority
of limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.

8. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipients at the address indicated below:

 

If to Executive:    Eric A. Cohen    1031 Ash Street    Winnetka, IL 60093

If to the Employer

or to the Company:

   Power Solutions International, Inc.    655 Wheat Lane    Wood Dale, IL 60191
   Attn: Gary Winemaster with a copy to:    Katten Muchin Rosenman LLP    525
West Monroe    Chicago, IL 60661    Attn: Mark Wood

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been duly given or made as
follows: (a) if sent by registered or certified mail in the United States,
return receipt requested, upon actual receipt; (b) if sent by reputable
overnight air courier (such as DHL or Federal Express), two business days after
being so sent; or (c) if otherwise actually personally delivered, when so
delivered.

9. Code Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with or are exempt from Code Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance with or exempt from Code Section 409A; provided, however that in no
event shall the Company be liable for any additional tax, interest or penalty
that may be imposed on Executive by Code Section 409A.

(b) To the extent that Executive is a “specified employee” (as such term is
defined under Code Section 409A) as of the date of termination, the severance
pay set forth in this Section shall commence six months after the date of the
date of separation from service (the “Six-Month Delay”). Payments to which
Executive would otherwise be entitled during the Six Month Delay will be
accumulated and paid on the first day of the seventh month following the

 

9



--------------------------------------------------------------------------------

date of termination. Notwithstanding the preceding sentence, to the maximum
extent permitted under Section 409A and Treas. Reg. §1.409A-1(b)(9)(iii) (or any
similar or successor provisions), during the period of the Six-Month Delay, the
Company will pay Executive an amount equal to the lesser of (i) the total
Severance Benefits payable at the times prescribed under Section 4(b)(iii) and
(ii) two times the lesser of (A) the maximum amount that may be taken into
account under a tax-qualified plan pursuant to Code Section 401(a)(17) for the
year in which the Termination Date occurs, and (B) the sum of Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the taxable year of Executive preceding the taxable year of
Executive in which Executive’s Termination Date occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive had not had a Termination Date). Such payments will be made during the
period of the Six-Month Delay, as scheduled under this Section.

(c) For purposes of Code Section 409A, any payment of “deferred compensation”
due to Executive solely as a result of his Termination shall be payable only if
Executive has had a “separation from service” as defined in Treasury Regulation

Section 1.409-1(h).

(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

10. Executive Representations. In connection with entering in the Agreement,
Executive represents and warrants to the Company that:

(a) This Agreement and each of the other agreements contemplated hereby
constitutes the legal, valid and binding obligation of Executive, enforceable in
accordance with its terms, and the execution, delivery of this Agreement and
such other agreements by Executive does not and shall not conflict with, violate
or cause a breach of any agreement, contract or instrument to which Executive is
a party or any judgment, order or decree to which Executive is subject.

(b) Executive has consulted with independent legal counsel regarding his rights
and obligations under this Agreement and fully understands the terms and
conditions contained herein. Executive has obtained advice from persons other
than the Company and its counsel regarding the tax effects of the transaction
contemplated hereby.

(c) In signing this Agreement, Executive gives the Company assurance that
Executive has carefully read and considered all of the terms and conditions of
this Agreement, including the restraints imposed under Section 5 and the
remedies provided under Section 6.

 

10



--------------------------------------------------------------------------------

11. General Provisions

(a) Severability. If any provision hereof is invalid or unenforceable, the
invalidity or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision had been omitted.

(b) Complete Agreement. This Agreement fully amends and restates any existing
employment agreement between or among the Executive and any Entity or Entities.
Further, this Agreement, any equity award agreement, and any other document
expressly referred to herein embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, employment
agreements, severance agreements, representations or other agreements by or
among the parties, written or oral, which may have related to the subject matter
hereof in any way.

(c) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument, and may be delivered by facsimile or other form of
electronic transmission.

(d) Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Executive, the Company, Employer and their respective
successors and assigns; provided that the rights and obligations of Executive
under this Agreement shall not be assignable.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois (regardless of its
conflict of laws principles), and without reference to any rules of construction
regarding the party responsible for the drafting hereof. Each party hereto
submits to venue in, and jurisdiction of, the State or Federal Court (as may be
appropriate) nearest to the Company’s then headquarters.

(f) Survival. The provisions set forth in Sections 4 through 11 shall survive
and continue in full force and effect in accordance with their terms
notwithstanding any termination of the Employment Period.

(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive.

(h) Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(i) Rules of Construction. The following rules of construction will apply to the
Plan: (i) the word “or” is disjunctive but not necessarily exclusive, (ii) words
in the singular include the plural, and words in the plural include the
singular, and (iii) whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

 

11



--------------------------------------------------------------------------------

(j) Other Laws. Except as express provided in Section 11(e), nothing in this
Agreement shall be construed to limit or negate any common or statutory law,
including any laws of fiduciary duties, torts or trade secrets, where it
provides the parties hereunder with broader protection than that provided
herein.

*     *     *     *

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement on the date first written above.

 

POWER SOLUTIONS INTERNATIONAL, INC. By:   /s/ Gary S. Winemaster Its:   Gary
Winemaster, Chief Executive Officer POWER GREAT LAKES, INC. By:   /s/ Gary S.
Winemaster Its:   Gary Winemaster, Chief Executive Officer EXECUTIVE: /s/ Eric
A. Cohen



--------------------------------------------------------------------------------

Exhibit A

Stock Appreciation Right Award Agreement

Issued pursuant to the

Power Solutions International, Inc. 2012 Incentive Compensation Plan

(as attached)